I am in accord with the general principles announced in the majority opinion. However, the record in this case shows such an intimate connection between the gravel pit and the road construction work, geographically and otherwise, as to have entitled the workmen in the pit to the minimum wage of thirty-five cents per hour during the time the product of their labor was being used on the road; the digging of the gravel and its use on the road being contemporaneous. *Page 366 
I think it can fairly be deduced from the record that plaintiff in error purchased the gravel pit in anticipation of securing the contract to construct the road in question, and there is evidence that employees of plaintiff in error engaged in the road construction work proper were sent into the pit for work there, thus showing a definite inter-relationship between the road construction and the gravel pit.
The peculiar facts of this case bring the defendants in error within the provisions of Section 17-4 et seq., General Code, giving them the right to compensation as employees upon the improvement.